Mr. Justice Clayton
delivered the opinion of the court.
The first point in this case is the same with that determined in Goodwin v. Anderson et al. The remaining question is one of fact rather than of law, whether the judgment debtor in this case had paid the whole purchase-money.
Farr was the original vendor, and Moody the purchaser at execution sale under a judgment against Shields, the vendee of Farr. The bill is filed alleging payment in full by Shields, charging Farr with fraud, and praying a decree of title against him. The answer positively denies the payment of the purchase-money, states that the contract with Shields had been rescinded before the purchase of Moody, and the title bond delivered up. Whether the purchase-money has been fully paid or not, is thus an issue fairly submitted to the court.
The testimony is not very clear and explicit, nor is it free from all doubt. But before the complainant can obtain a decree, he must satisfy our minds that he is entitled to it. This he has failed to do. The answer is very direct and apparently *110candid in its explanations and statements, and whilst the testimony may cast some doubt over its averments, it falls short of that sort of conviction which would justify the rendering of a decree in opposition to it.
The decree of the court below is therefore affirmed.